Citation Nr: 0626462	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, including post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
August 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously remanded by the Board in 
August 2003 and March 2005 for further development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed non-combat in-service stressors 
have not been verified. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  An acquired psychiatric disability, including PTSD, was 
not manifested during the veteran's active duty or for many 
years thereafter, nor is any current psychiatric disability 
related to such service. 



CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that a March 2002 VCAA letter informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 6, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in March 2002, which was prior to 
the May 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel records, service medical records, VA 
treatment records, Social Security Administration records, 
and a VA examination report.  Thus, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in March 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the examination report indicated that the claims 
file was not available for review.  Nevertheless, the Board 
finds that this failure was not prejudicial to the veteran 
because the examiner discussed the veteran's history with him 
and determined based on this history that some of the 
veteran's psychiatric disabilities were related to or 
aggravated by service.  Therefore, the examination report 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability, 
including PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard 
to the question of whether the veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that he served in combat or that his PTSD is related 
to combat.  Rather the veteran's principal claimed stressor 
is that he was sexually assaulted during his period of active 
duty.  Specifically, the veteran is claiming two instances of 
assault while in service.  First, the veteran asserts that 
while in basic training he was forced to expose his penis 
while running around with his rifle as punishment for 
referring to his rifle as a gun.  Second, after complaining 
about noise to superiors, he was jumped and beaten by several 
soldiers and one person grabbed and violently squeezed his 
scrotum and testicles.  As it is not shown that the veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 
(1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
The record shows that the veteran was advised of these 
provisions in March 2003 and June 2003 letters prior to the 
August 2003 remand to the RO.  

The Board has reviewed all of the evidence of record.  The 
veteran's May 1971 service examination prior to discharge 
showed that the veteran was evaluated as clinically 
psychiatrically normal.  No acquired psychiatric 
disabilities, including PTSD, were noted.  In his 
contemporaneous medical history, the veteran expressly denied 
having trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry or nervous trouble of any sort.  
An August 1971 statement by the veteran provided that there 
had been no change in his medical condition since his last 
examination.  Further, the veteran's service and personnel 
records are silent with respect to any of the sexual assault 
incidents described by the veteran or any injuries from these 
incidents.  There was only one notation of the veteran having 
any trouble while in service.  February 1970 personnel 
records indicated that the veteran had a $25 forfeiture for 
one month for failure to obey a lawful order.  However, one 
month later, the veteran was issued a letter of recognition 
for the superior manner in which he pursued his studies and 
discharged his military duties so that he earned an award of 
the Graduate with Honor Certificate of the U.S. Army 
Southeastern Signal School.  Thus, it appears that this one 
incident was not a pattern of misconduct or an indication of 
changes in behavior.  The Board concludes that the veteran's 
service medical and personnel records have a high probative 
value as they are contemporaneous to the veteran's time in 
service. 

The claims file indicates that the veteran started going to a 
VA clinic in 1997 for his psychiatric disabilities, 26 years 
after the veteran's discharge from service.  VA treatment 
records indicated that the veteran suffered from obsessive 
compulsive disorder and major depression, recurrent and 
severe.  Multiple VA letters dated January 2001 to May 2001 
from VA staff to what appears to be the Social Security 
Administration also stated that the veteran suffered from 
these disorders and could not work due to them.  However, 
none of these records provide an etiological opinion.  The 
Board does note that a May 2001 VA treatment record indicated 
that the veteran denied experiencing military sexual trauma 
while on active duty. 

The veteran was afforded a VA examination in March 2002.  
However, as previously noted, the claims file was not 
reviewed.  The veteran relayed to the examiner the details of 
his claimed in-service stressors as well as prior history of 
sexual abuse as a child.  The examination report stated that 
the veteran's military experiences seriously aggravated the 
symptoms he had prior to becoming a soldier.  The examiner 
noted that the veteran was accosted in advance training and 
was sexually embarrassed when he was forced to expose his 
penis and march in front of the entire company in basic 
training.  The examiner commented that the veteran's problems 
of PTSD, obsessive compulsive disorder and alcoholism were 
all aggravated by these events.  The veteran was diagnosed 
with the following:  PTSD from sexual abuse in his youth; 
obsessive compulsive disorder , initially begun in youth; 
anxiety disorder, not otherwise specified, secondary to 
trauma as experiences while in the military; and depressive 
disorder, not otherwise specified, secondary to all above 
diagnoses.  The examiner indicated that the latter two 
diagnoses were related to and aggravated by the veteran's 
military service.

The claims file also includes Social Security Administration 
records received in August 2005 that showed that the veteran 
has been disabled since January 2001 with a primary diagnosis 
of recurrent major depression and secondary diagnoses of 
anxiety related disorder and history of alcohol abuse in 
remission.  Nothing in these records attributes any of the 
veteran's psychiatric disabilities to his service. 

In October 2005, the veteran submitted a statement 
reiterating his the account of his in-service stressors along 
with a sexual trauma screening that he completed.  

It appears that the March 2002 examiner attributed the 
veteran's anxiety disorder to military trauma and his PTSD to 
childhood abuse.  However, in another statement, the examiner 
indicated that the veteran's PTSD was aggravated by his 
military experiences.  Thus, since it is unclear whether the 
veteran has a diagnosis of PTSD, which has been attributed to 
the veteran's active duty service, the Board will still 
determine whether the veteran's claimed in-service stressors 
can be verified.  

In that regard, the Board finds that the veteran's claim for 
PTSD must be denied as there is no verification of the 
alleged in-service sexual assault.  The veteran has not 
indicated that he had informed anyone of the assault at that 
time it happened.  Service personnel records and service 
medical records do not document any evidence that the veteran 
reported that he was personally assaulted during his active 
military service.  Nor do they include any complaints of, 
diagnosis of or treatment for any pertinent mental disorders.  
There are no notations in the service medical records of 
complaints of, diagnosis of or treatment for any mental 
disorder.  No pertinent abnormalities were noted on the 
report of the service separation examination which was 
conducted in May 1971.  The Board finds the service medical 
records do not document the presence of a PTSD.

In March 2003 and June 2003, the Board sent letter to the 
veteran requesting that he provide any additional evidence 
related to the sexual assault stressor(s).  The letter 
specifically directed the veteran to report the existence of 
any evidence from sources other than the veteran's service 
records and current treatment records that may corroborate 
the veteran's account of the stressor incident.  In June 
2003, the veteran submitted a statement that basically 
indicated that corroborating his stressors was almost 
impossible.  He also indicated in this response that he did 
not have any further evidence or argument to present in 
support of his claim.  The Board finds the veteran has not 
indicated the existence of any evidence from sources other 
than the veteran's service records and current treatment 
records that may corroborate the veteran's account of the 
stressor incidents.

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  There was no evidence of any requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 

The record is void of medical or counseling records which 
document treatment directly related to the claimed incident, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers.  The service medical 
records do not demonstrate treatment for any injuries 
consistent with sexual or physical assault. The veteran was 
advised to submit corroborating evidence regarding his 
claimed stressors.  However, he has not provided any 
significant secondary evidence to support his assertion.

The Board concludes that the veteran's claimed in-service 
sexual assault stressor may not be accepted as fact.  
Accordingly, any diagnosis of PTSD lacks probative value and 
is insufficient to support an award of service connection for 
PTSD.  Without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  Cohen, supra.

The Board acknowledges the veteran's assertions and the 
screening he submitted.  However, the veteran's statements 
alone are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's psychiatric disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

Further, based on the medical evidence of record, the Board 
must conclude that service connection for an acquired 
psychiatric disability other than PTSD is not warranted.  
Service medical records do not indicate that the veteran 
suffered from any type of psychiatric disorder while in 
service.  In fact, in his contemporaneous history, the 
veteran expressly denied such symptoms.  The Board recognizes 
that the March 2002 VA examination report indicated that the 
veteran's anxiety disorder was secondary to trauma 
experienced while in the military and that his anxiety 
disorder and depressive disorder were related to and 
aggravated by his military service.  However, this opinion 
was based on history supplied by the veteran and is not 
substantiated by the veteran's service medical records, which 
have a high probative value.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).  Even though the veteran does currently 
suffer from acquired psychiatric disabilities, the Board 
finds that, there is no competent medical evidence linking 
the veteran's current psychiatric disability to his service.  
Further, the record shows that it was at least 26 years from 
the date of discharge until the veteran first sought 
treatment so there is no supporting evidence of a continuity 
of pertinent symptomatology.  

Therefore, the preponderance of the evidence is against 
finding that any acquired psychiatric disability, including 
PTSD, is related to the veteran's active duty service.  Thus, 
as a preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


